Exhibit 10.16
[BigBand Networks, Inc. Letterhead]
July 29, 2010
David Lockwood
c/o ValueAct Capital Partners
435 Pacific Avenue
Fourth Floor
San Francisco, CA 94133

     Re:   Board Membership

Dear David:
     On behalf of BigBand Networks, Inc., a Delaware corporation (the
“Company”), I am extremely pleased to invite you to become a member of the
Company’s Board of Directors (the “Board”) subject to stockholder approval at
the Company’s annual meeting of stockholders. It is our belief that your skills,
expertise and knowledge will prove helpful to the progress of the Company.
     In connection with your service as director, the Company has agreed to
grant you a non-qualified stock option entitling you to purchase up to 50,000
shares of the Company’s Common Stock (the “Initial Director Option”). The shares
issuable upon exercise of the Initial Director Option will, pending continuing
service as a director, vest and become exercisable as follows: 1/4th of the
shares will vest and become exercisable on the one year anniversary; and an
additional 1/48th of the total shares for each subsequent month of your service
as a director, with the Initial Director Option vesting fully after four years
of service.
     The Board presently anticipates that the Company will grant you a
non-qualified stock option entitling you to purchase up to an additional 19,300
shares of the Company’s Common Stock (the “Annual Director Options”) and 12,800
restricted stock units (the “Annual Director RSUs”) in subsequent years if you
continue to serve as a director after the Company’s Annual Meeting of
Shareholders. The shares issuable upon exercise of the Annual Director Option
will, pending continuing service as a director, vest as to 1/12th of the total
shares for each subsequent month of your service as a director, with each Annual
Director Option vesting fully on the first anniversary of the date of grant.
Annual Director RSUs will, pending your continued service as a director, vest as
to 1/4 of the shares each subsequent quarter of your service as director, with
each Annual Director RSU grant vesting fully on the first anniversary of the
date of grant.
     The Initial Director Option, the Annual Director Options and the Annual
Director RSUs, will be subject to the terms and conditions of Company’s 2007
Equity Incentive Plan (the “Plan”) and the stock option agreements evidencing
the Director Option and the Annual Director Options and the restricted stock
unit agreements evidencing the Annual Director RSUs (the “Agreements”). In
accordance with the Company’s Director Compensation Policy, all such options and
RSUs shall provide for 100% vesting acceleration upon a Change of Control of the
Company, as that term is defined in the Agreements. The

 



--------------------------------------------------------------------------------



 



exercise price per share will be equal to the fair market value of the Company’s
Common Stock on the date of grant, as determined by the Board in accordance with
the Plan.
     As a non-investor, non-employee director, the Company will pay you an
annual retainer of $20,000 for each full year of service as a director. In
addition, you will receive $1,000 for attendance at each live Board meeting,
$1,000 for attendance at each live committee meeting, $750 for participation in
each telephonic meeting lasting over one hour, and $500 for participation in
each telephonic meeting lasting one hour or less.
     In accepting this offer, you are representing to us that (i) you do not
know of any conflict that would restrict you from becoming a director of the
Company and (ii) you will not provide the Company with any documents, records or
other confidential information belonging to any other parties. Nothing in this
offer or the stock option agreement should be construed to interfere with or
otherwise restrict in any way the rights of the Company and the Company’s
stockholders to remove any individual from the Board at any time in accordance
with the provisions of applicable law.
     We are looking forward to having you join us at the Company. We believe
that your enthusiasm and past experience will be an asset to the Company and
that you will have a positive impact on the organization. If you have any
questions, please call me at XXX-XXX-XXXX.
Sincerely,
/s/ Michael Pohl
Michael Pohl
Chairman of the Board of Directors

     
AGREED AND ACCEPTED:
   
 
   
/s/ David Lockwood
 
David Lockwood
   
 
   
July 29, 2010
   
Date
   

 